DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-18, 20 and 21 allowed.
3.	The closest relevant art is Richter (4,080,185) wherein Richter teaches a filter element (Figs. 1 and 2) comprising a frame (1) comprising a peripheral elastomer body (5 in Fig. 2), a joining member (6 in Fig. 2), and a filter pocket having an opening, wherein the frame (1) is connected to the filter pocket at the opening (see Fig. 1) and wherein the elastomer body (5) contacts the filter pocket at the opening and reinforces the frame (1) in a plane of the opening wherein an outer periphery corresponds to a shape of the frame, and wherein the frame extends around a periphery of the opening (see details of Figs. 1 and 2).  Richter shows in Fig. 2 that the elastomer body (5) being molded on the filter pocket (2).  Richter teaches the elastomer body being foam strips or sealing lips (col. 2, lines 50) and the frame (1) comprising at least one spacer element (3 in Fig. 1), which prevents the opposite walls of the filter pocket from touching one another.  Richter shows in Fig. 1 that the spacer element (3) comprising one piece formed integrally or are interlockingly interconnected with the frame (1).  Richter teaches the elastomer body (5) at least in part comprising a peripheral sealing lip (see Fig. 2).  The joining member (6) is not “embedded in” foam strips (5) of Richter and the joining member (6) does not appear to even contact foam strips (5). Consequently, 
4.	Claims 1-6, 8-18, 20 and 21 of this instant patent application differ from the disclosure of Richter in that a reinforcement element is embedded in the elastomer body, wherein the elastomer body contacts the reinforcement element at the opening and surrounds the reinforcement element and the filter pocket at the opening, wherein an outer periphery of the reinforcement element corresponds to a shape of the frame, and wherein the frame and the reinforcement element extend around a periphery of the opening.  As shown in Applicant’s Figure 1, a frame (1) comprises a peripheral elastomer body (3) and a reinforcement element (4) embedded in the elastomer body (3), wherein the elastomer body (3) contacts the reinforcement element (4) at the opening [of the filter pocket (2)] and surrounds the reinforcement element (4) and the filter pocket (2) at the opening, wherein an outer periphery of the reinforcement element (4) corresponds to a shape of the frame (1), and wherein the frame (1) and the reinforcement element (4) extend around a periphery of the opening.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 02, 2021